DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-4, 6-11, 13, 15-17, and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent 10,191,744 hereinafter Plotnikov.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1-4, 6-11, 13, 15-17, and 20 of instant Application, respectively contain elements of claims 1-24 of the 1-24 as follows:  

Claims
Instant
Claims
Plotnikov
1, 8, 15
decode circuitry
decode an instruction
fields for an opcode
a source matrix operand

a destination matrix operand

execution
transpose
row of elements
into a 
column 

1




6
1
decoder
decoded single instruction
comparison operation*
a comparison matrix
input vector* 
result, 
generate a control vector
execution unit
*
each element*
into a
each element*
2, 16
opcode defines
a size
4
*
main diagonal*
3, 9, 17
doublworld

**
4, 10, 17
word

**
6, 13, 20
registers to represent 
a matrix
1
storage for 
a comparison matrix


* Claims 1, 8, and 15 of instant Application does not expressly disclose fields for opcodes and operands; and a transpose matrix operation.  However, having fields for opcodes and operands in an instruction or conducting a transpose matrix operation are well-known.  At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate fields to indicate type of matrix operation, specify operands to source and destination matrices and a type of matrix operation that includes transposing a matrix.  The suggestion/motivation for doing so would have been to apply a simple programming and mathematical knowledge to increase functionality of matrix related programs.

** Claims 3,4, 9, 10, and 17 of instant Application does not expressly disclose doubleword or word or any word sizes.  However, declaring specific word sizes are common practice in programming are well known to one of ordinary skilled in the art.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (U.S. Publication 2004/0111587), hereinafter Nair in view of Won et al. (U.S. Publication 2008/0208942), hereinafter Won.

Referring to claim 1, Nair teaches, as claimed, a processor comprising: 

decode circuitry (decoding, see Paragraph 24) to decode an instruction (instruction decoding, see Paragraph 24) having fields for an opcode (see Fig. 4, Inst. Opcode Operation), a source matrix operand identifier (see Fig. 4, Mx_specs), and a destination matrix operand identifier (see Fig. 4, Md_spec); and 

execution circuitry to execute (execute, see Paragraph 28)  the decoded instruction to each row of elements (see Fig. 7, Step 730) of the identified matrix operand into a corresponding identified destination matrix (see Fig. 7, Step 760)  operand.

Nair does not disclose expressly transpose each row of elements of the identified source matrix into a corresponding column of the identified destination matrix.

Won does disclose a transpose (transpose, see Paragraph 32) each row of elements of the identified source matrix (input matrix A, see Paragraph 32; Note, see also Fig. 4A) into a corresponding column of the identified destination matrix (output matrix B, see Paragraph 32; Note, see also Fig. 4B).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate transpose matrix operation in Won into one of the matrix operations in Nair (any type of matrix operation, see Nair Paragraph 96).

The suggestion/motivation for doing so would have been to quickly perform most standard elementary matrix operations (see Nair Paragraph 96).


As to claim 2, the modification teaches the processor of claim 1, wherein the opcode defines a size (any size, see Nair Paragraph 37) of each data element of the source and destination matrix operands (By using the indices as described in conjunction with FIGS. 4 and 5, see Nair Paragraph 43).  

As to claim 3, the modification teaches the processor of claim 2, wherein the size of each data element of the source and destination matrix operands is a doubleword (see Nair Paragraph 42).  

As to claim 4, the modification teaches the processor of claim 2, wherein the size of each data element of the source and destination matrix operands is a word (see Nair Paragraph 41).  

As to claim 6, the modification teaches the processor of claim 1, wherein the source matrix operand is a plurality of registers (see Nair  Fig. 7, Step 720) to represent a matrix.  

As to claim 7, the modification teaches the of claim 1, wherein the execution circuitry is to fault upon a determination of one of: the identified source operand has a different number of rows than a number of columns of the identified destination operand, the identified source operand has a different number of columns than a number of rows in the identified destination operand, and the identified source and destination matrix operands have different sized data elements (Note, Examiner construed the claimed limitation to describe implicit nature of rectangular matrix being transposed. Examiner maintains it is well within one of ordinary skilled in the art to include transposing rectangular matrices to expand the functionality of matrices operations).

As to claims 8-11, 13-17, and 20-21, they are directed to a method/program to implement the device as set forth in claims 1-4 and 6-7.  Therefore, they are rejected on the same basis as set forth hereinabove.
Response to Arguments

Applicant's arguments filed 8/17/2022 have been fully considered but they are moot in view of new grounds of rejections.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/25/2022, 5/20/2022, and 8/17/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Note, an IDS submitted on 5/20/2022, lists NPL that includes European search report that references US 2004/111587; the correct and complete publication number is US 2004/0111587.

Applicant’s submission of the requirements for the joint research agreement prior art exclusion under 35 U.S.C. 102(b)(2)(C) on 8/17/202 prompted the new double patenting rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See generally MPEP § 706.02(l)(3). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183